DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II- claims 11-20 in the reply filed on 05/25/2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 11, 17, and 20, the phrase "such that" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 11 are rejected.

The term “closer” in claim 12 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 12 are also rejected.

The term “closest” in claim 13 is a relative term which renders the claim indefinite. The term “closest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen (US 2007/0114022 A1) Methods Of Stabilizing Unconsolidated Subterranean Formations teaches Methods of stabilizing unconsolidated portions of a subterranean formation are provided. In one embodiment, the methods comprise: creating or enhancing at least two slots in an unconsolidated portion of a subterranean formation along a well bore, wherein the slots are positioned about 180 degrees from each other along the inner surface of the well bore; introducing a consolidating agent into the slots in the unconsolidated portion of the subterranean formation; and creating or enhancing at least one fracture in a portion of the subterranean formation, Kirane et al. (US 2019/0338638 A1) Performing A Well Operation Based Upon A Minimum In-Situ Stress Determination teaches A system of performing a well operation including determining a minimum horizontal in-situ stress of a subterranean formation, comprising: a first component configured to create a measured pressure response from data of a well injection test; a simulation component configured to generate a simulated pressure response with a selected value of a simulated minimum horizontal in-situ stress; and an arrangement to compare at least a portion of the simulated pressure response to a corresponding portion of the measured pressure response to resolve a difference; whereby the minimum horizontal in-situ stress of the formation may be equated to a value of the simulated minimum horizontal in-situ stress corresponding with a lesser resolved difference. Further aspects of the disclosure include novel methods, and Dusterhoft (US 10,711,536 B2) teaches A selective stimulation system includes coiled tubing in which a distributed sensor array is disposed. The distributed sensor array is to measure hydrocarbon production parameters along the distributed sensor array in a wellbore of a formation. A selective fracturing apparatus is coupled to the coiled tubing. The selective fracturing apparatus is to fracture selected areas of the wellbore. A controller is coupled to the distributed sensor array and controls operation of the selective fracturing apparatus based on the measured hydrocarbon production parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/02/2022